Citation Nr: 1812296	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-32 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with alcohol abuse.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO continued the 30 percent disability rating for PTSD with alcohol abuse.

In October 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearings has been associated with the claims file.  

The Veteran has described that he is unemployed due to his service-connected PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability).  Therefore, entitlement to a TDIU has been raised as part and parcel of the increased rating claim for PTSD. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's PTSD have, throughout the pendency of the claim, more nearly approximated occupational and social impairment, with deficiencies in most areas, but they have not more nearly approximated total social impairment.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for an increased rating of 70 percent, but no higher, for PTSD are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument)."

II.  Increased Rating 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The Veteran's PTSD is rated 30 percent disabling pursuant to 38 C.F.R. § 4.130, DC 9411.  This disability is rated according to the General Rating Formula for Mental Disorders.

Under this criteria, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 
§ 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 
§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas. 
The Global Assessment of Functioning (GAF) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard, 9 Vet. App. at 267 (citing the Diagnostic and Statistical Manual of December 2014.  The date the Veteran's claim was certified to the Board was after August 4, 2014, which is the date the regulations replacing DSM-IV with DSM-5 are effective.  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14308 (Mar. 19, 2015).  However, the GAF scores of record will be considered and weighed.  See M21-1, Part III.iv.3.A.6.e (DSM-5 and Mental Disorders Specialty Examinations); Part III.iv.4.H.1.k.

Turning to the evidence of record, VA treatment records dated from 2009 through 2010 include the Veteran's reports of chronic sleep impairment and diagnoses of PTSD and depression.  See, e.g., VA treatment records dated September 2009 and March 2010. 

In a September 2010 statement, the Veteran reported chronic sleep impairment, aggressive behaviors, and difficulties working due to his PTSD. 

In October 2010, the Veteran was afforded an examination.  He reported chronic sleep impairment, social isolation, anxiety, irritability, mild memory impairment, and difficulty with relationships.  He stated that he has been married since 1983.  He described his marriage with his wife as "alright."  He explained that he has marital problems due to his irritability.  He has one stepson; the Veteran described that he has a good relationship with his stepson.  He stated that he socializes with others; he indicated that he socializes with his brother every other week and visits his mother who has dementia.  He stated that he attends church.  However, he indicated that he prefers social isolation and avoids large crowds and public areas.  He stated that he is employed as a housekeeper and that he is currently on permanent light duty, due to his hip pain. 

The October 2010 examiner found that the Veteran was neatly groomed and appropriately dressed for the examination.  He was oriented to time, place, and person.  His thought process and content was unremarkable.  He had good impulse control.  There was no evidence of obsessive ritualistic behavior, hallucinations, or suicidal ideations.  His remote memory was mildly impaired; his recent and immediate memory was normal.  The examiner diagnosed PTSD and alcohol abuse and assigned a GAF score of 55.  The examiner indicated that the Veteran's PTSD symptoms are ongoing, chronic, and moderate.  The examiner opined that the Veteran's PTSD results in reduced reliability and productivity.  The examiner concluded that the Veteran's PTSD impairs his ability to socialize with others and vocational reliability.  

VA treatment records dated in April 2014 and May 2015 include the Veteran's reports of depression; anxiety; social avoidance; chronic sleep impairment; and alcohol abuse.  The Veteran indicated that he had difficulty working, getting along with others, and managing his daily task around the home due to his depression symptoms.  He denied any suicidal or homicidal ideations.  He stated that several times a week he either visits or telephones his family or friends.  The April 2014 VA treatment provider found that the Veteran was alert and oriented.  His judgement and insight were fair.  His impulse control was intact. 

During the October 2017 hearing, he reported current symptoms of chronic sleep impairment with nightmares, anxiety, panic attacks, outbursts of anger with periods of violence, social avoidance, and difficulty concentrating.  As to the outburst of anger with periods of violence, the Veteran explained that he has violence outbursts towards his wife.  He indicated that he rarely leaves the homes; he avoids public places.  Although he stated that he does not socialize with others, he reported that he speaks with his brother on a regular basis.  He testified that his PTSD symptoms began to worsen prior to his retirement in December 2014.  He described that he was employed as a hospice housekeeper for 15 years and retired December 2014, because of his inability to perform his daily tasks due to his PTSD.  He explained he abused alcohol, because of his PTSD symptoms, which impacted his ability to perform tasks for his employment.   

The evidence shows that in addition to the service-connected PTSD, the Veteran has been diagnosed with depression.  There has been no evidence differentiation between symptomatology associated with the Veteran's service-connected PTSD and the nonservice-connected depression.  To this end, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet App. 181 (1998) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so).  Accordingly, the Board will attribute all of the Veteran's psychiatric symptoms to his PTSD for the purposes of assessing the severity of that disability.

Based on the Veteran's PTSD symptoms, overall impairment, and resolving reasonable doubt in the Veteran's favor, his PTSD symptoms result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, warranting a 70 percent rating throughout the appeal period.  See Vazquez-Claudio, 713 F.3d at 117.  To this end, throughout the appeal period, the Veteran's PTSD has manifested by symptoms including irritability; mild memory impairment; chronic sleep impairment with nightmares; alcohol abuse; difficulty concentrating; anxiety; panic attack; outburst of anger with periods of violence; social avoidance; difficulty concentrating; and difficulty establishing relationships.  Additionally, the evidence shows that although the Veteran indicated that he visits and telephones his family and friends stays, he prefers social isolations and avoids large crowds and public areas.  He has described that when he was employed as housekeeper, he had difficulty working; difficulty getting along with others; and difficulty managing his daily task around the home due to his depression symptoms.  Thus, the evidence is approximately evenly balanced as to whether the Veteran's disability picture, to include the severity, frequency, and duration of his symptoms, and the resulting impairment of social and occupational functioning, more nearly approximates the criteria for a 70 percent disability rating. 

The Veteran's PTSD symptoms and overall impairment do not, however, meet the criteria for the next higher rating of 100 percent, as his PTSD does not more nearly approximate total social impairment. 

To this end, during the October 2010 VA examination, the Veteran reported that he was employed as a housekeeper and that he was on permanent light duty due to his hip pain.  Thereafter, during a VA treatment visit, the Veteran indicated that his PTSD symptoms, such as depression, made it difficult to work.  During the October 2017 Board hearing, the Veteran testified that he retired in 2014 because he was unable to keep up with his daily tasks during the course of his employment, due to his PTSD symptoms.  Even assuming, however, that the Veteran's PTSD symptoms and impairment more nearly approximated total occupational impairment, a preponderance of the evidence is against a finding that the symptoms and impairment more nearly approximate total social impairment.  For instance, the evidence demonstrates that the Veteran maintains some relationships with others and that he socialized with others.  Specifically, he has reported he has been married to his wife since 1983.  He has a good relationship with his stepson and his brother.  Furthermore, although the Veteran has indicated that he prefers social isolation and during the October 2017 Board hearing he indicated that he does not socialize with others; he has consistently reported that he either visits or telephones his family and friends.  He has also stated that he visits his mother frequently and that he attends church. 

Thus, such social impairment more nearly approximates an inability to establish and maintain effective relationships, and not total social impairment as indicated in the 100 percent criteria.

Further, the evidence has not revealed PTSD symptoms of such frequency, severity, and duration that they cause total social impairment.  For example, there has been no evidence of symptoms such as gross impairment in thought process or communication, grossly inappropriate behavior, an intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.

Finally, during the appeal period, the Veteran was assigned a GAF score of 55.  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers.  This GAF score of 55 reflects moderate symptoms, which still does not indicate that his PTSD symptoms more nearly approximate total social impairment.  Although GAF scores are not binding on the Board, this GAF score is consistent with the finding that the symptoms do not more nearly approximate total social impairment.

For the foregoing reasons, the Board finds that throughout the appeal period, a 70 percent rating, but no higher, is warranted for the Veteran's PTSD.  Reasonable doubt has been resolved in the Veteran's favor in assigning this rating, and the benefit of the doubt doctrine is not otherwise for application because the preponderance of the evidence is against a higher rating.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3. 

The Board has considered the Veteran's increased rating claim and decided entitlement based on the evidence.  Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his increased rating claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a 70 percent rating, but no higher, for PTSD, is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND


As to the issue of entitlement to a TDIU, during the October 2017 Board hearing, the Veteran testified that he has a 10th education and that he was employed as a hospice housekeeper for 15 years and retired in December 2014, because of his inability to perform his daily tasks due to his PTSD.  He explained that his PTSD symptoms caused him to abuse alcohol which impacted his ability to perform tasks for his employment.  Thus, the issue of entitlement to a TDIU has thus been raised by the evidence of record.  See Rice, 22 Vet. App. at 453.  This issue should be developed and adjudicated in the first instance by the AOJ, to include appropriate notification and a request for the Veteran to submit a formal application for a TDIU (VA Form 21-8940).

Moreover, pursuant to the above decision, the Veteran has one service-connected disability, PTSD, rated at 70 percent disabling.  Thus, as he meets the percentage requirement, he is eligible for consideration of a TDIU on a schedular basis.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1.  Request that the Veteran submit a formal TDIU claim form (VA Form 21-8940), and ensure that he receives appropriate VCAA notice for a claim of entitlement to a TDIU.

2.  After undertaking any other development deemed appropriate, adjudicate the TDIU claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




Department of Veterans Affairs


